My name_is Erica Oran my husband is Joseph Oran. We.
been married for lO years we have tin Kids together. Joseph
calwoys +here for Our Kids vefore and while he has been in jail,
Joseph isa good father +o our Kids ne read bedtime storie s|
Melped with homework. He provided for his fami ly always
Sure We Nod a place +o call home and food on +he +able.

family has net been the Same Since Joseph has went te
yail but we have managed te stay a family thru leHersl

Video Chots which We do Ven) often, He draws and males
foc Our Kids. Joseph nas nevec Stopped making o effoc+ f¢
Kids whethec it is making a cacd, writing le Hecs or +
to them on Video chat. Our oldest daughter is lO \jears

if

She Was having trouble with math. Jj oSeph Came up with
the idea to mate up some math problems to Send ho

+o her for practice which helped her. Que Youngest doug

is 5 Years old she is Jearning +0 write hee letters Jd

Sent home letters for her +o +race so she could prac
Our gicls aniss +heic + ather. T miss my_husbead. my _husbar

Joseph never deanked, smoke oc Was never Violent to his fom)

Stoaad

—

Joseph has always been theic foc me and supported me. 1

have

WIGS _

 

i}

_

ond
Nade

Ouc

Cacds
r Our
a ICI ag
lo ld

ne
hter
Seeph

Ce.

ly

+o Suppo’ him +heough his journey. I hope the court Gill qraot

Josep the ability to recieve +he help he needs,
Thank you for Your time.
=. — = __ Sincerely .

 

 

FF t

1Ca
Case 1:19-cr-00613-CCE Document 25-1 Filed 10/23/20 pads tat 3 Oran

 
Dear Your Honor,

| am writing this letter in reference to my son Joseph Daniel Oran. Due to the pandemic | can
not be there in person so | hope you are reading this.

As serious as the charges are against Joseph, | know he is so much more then that. He is my
son, a father, a husband, a firefighter, a hard worker, a volunteer and a friend to many. Everyday
| feel very lost without him. | know the abuse | endured from Joseph's father but I never knew
how much my son endured from him also. This makes me frustrated, mad and carry a sadness
in my heart that no one will ever know. Joseph needs to take responsible for his actions but |
hope and pray that you will have Mercy on him. Please give him the help that he needs and
allow him to come home to his family that is waiting for him.

| know that it is not my decision but | feel,with the proper help, love and support from his
family, pastor and men of steel fellowship he can be the man he was put here to be. | have
already seen a huge change in him so | am asking you to please give him the chance to prove
to us and himself that he can be different then what was implanted in his head..

| am grateful to you and the court system for reading this and want my son to be heaithy mind
body and soul so we can reunite as a family once again.

Sincerely with a heavy heart

1] omeg tas 10/3 / 2820
Nancy Pro
Joseph’s mother

Case 1:19-cr-00613-CCE Document 25-1 Filed 10/23/20 Page 2 of 3

 

 

 

 
FROM THE DESK OF

Toni J Pro

October 11, 2020

In Reference to : Jospeh Daniel Oran

Dear Judge,

I would be doing this face to face with you but we find ourself in unusual
circumstances. With my health issues and the Pandemic a pond us, I do not feel it is
safe for me to represent Joseph in person. I have known Joseph for 24 years and help
raise him as my son.

I will not sugar coat the issues Joseph is facing. They are serious and Joseph needs to be
responsible for his actions. But I will ask you to consider the person I know my Son to
be. Joseph is a un-believable kind soul. He has always wanted to help people and his
community. As I am sure you already know he was a junior Fireman and then became a
Fireman.Whenever Joseph saw someone with a flat tire or car trouble he always wanted
to stop and see if he could help.

Joseph lost his way and made a horrible mistake but Joseph has 2 little girls that need
him. He has a beautiful and kind wife that needs him at home. Joseph is my only child
and I am getting older and finding it harder and harder to take care of things around my
home. I need Joseph here to help me. Please Judge find “Mercy” in your heart for my
Son so he can come home to his family. We love and miss him terribly.

Sincerely,

ow) AAO

Toni J Pro

Case 1:19-cr-00613-CCE Document 25-1 Filed 10/23/20 Page 3 of 3

 

 

 
